 

 

Exhibit 10.5

 

[gbolzszw3zn5000001.jpg]

2431 E. 61st Street, Suite 850

Tulsa, Oklahoma  74136

(918) 743-7575

 

 

 

 

July 31, 2020

Philip Houchin

3832 S. Atlanta Place

Tulsa, OK 74105

 

Re:

Separation Agreement

Dear Philip:

This letter shall confirm our mutual understanding regarding your resignation as
an officer from Mid-Con Energy GP, LLC, the general partner of Mid-Con Energy
Partners, LP, on behalf of itself and all of its affiliates and subsidiaries
(collectively, the “Company”).  Your separation from the Company is effective
July 31, 2020 and you have been paid through July 15, 2020, with no further
payment obligation of the Company or Mid-Con Energy Operating, LLC except as
otherwise provided here.  In order to assist you with this transition, the
Company is offering you a severance package as outlined herein. To accept your
severance package and in order to amicably sever the employment relationship,
your signature herein will show that you and the Company agree to the following
terms:

 

 

1.

This letter shall confirm our mutual understanding regarding your resignation
and the receipt of your severance package. Your resignation from the Company
shall be effective on July 31, 2020 (the “Separation Date”). Mid-Con Energy
Operating, LLC will pay you for all unused paid time off that has accrued up to
July 15, 2020 via direct deposit on or before July 31, 2020.  

 

 

2.

Provided you comply with the terms of this Separation Agreement (this
“Agreement”) and properly execute the Agreement and Release and do not revoke
them, your company provided benefits will be offered until January 15, 2021. If
for some reason the Company can no longer offer you benefits, the Company agrees
to provide on your behalf a COBRA Supplement, which is the portion of premiums
for COBRA group health continuation coverage for you (and if applicable, your
spouse and/or dependents who are receiving coverage under the Company’s group
medical plan as of the Separation Date) through January 15, 2021.  If triggered
because the Company can no longer offer you benefits, the COBRA Supplement shall
be conditioned upon your timely and proper election of, and continued
eligibility for, COBRA group health continuation coverage.  You shall remain
liable for all deductibles, co-payments, or other medical or drug costs owed by
you under such COBRA continuation coverage; and any COBRA coverage beyond the
January 15, 2021 supplement by the Company would be at your own sole expense. 
For the avoidance of doubt, the

 



--------------------------------------------------------------------------------

 

 

[gbolzszw3zn5000001.jpg]

Philip Houchin

July 31, 2020

Page 2

 

 

 

 

parties agree that the COBRA Supplement shall not under any circumstance be paid
directly to you, but instead, shall, if appropriate, be provided only on your
behalf.

 

 

 

3.

In exchange for properly and timely returning the general release attached
hereto as Exhibit A (the “General Release”), the Company agrees to provide you
with a severance payment (the “Severance Payment”) in the total gross amount of
$87,500.00  You agree that the Severance Payment is in consideration for any
payments that may be owed under the Mid-Con Energy Partners, LP Change in
Control Severance Plan (“CIC Plan”) and waive any rights to payments under the
CIC Plan. The Severance Payment will be paid in twelve (12) equal installments
by direct deposit to the account currently on file with the Company, beginning
on July 31, 2020 and occurring on the 15th and on the last day of each
subsequent month with a final payment on January 15, 2021,  These payments are
contingent upon you returning an executed copy of this Agreement and a properly,
timely signed General Release and after the revocation period has expired.   The
Severance Payment shall be considered taxable as wages and subject to all
appropriate withholding and employment taxes and other deductions.  The
Severance Payment will not be considered as compensation for purposes of
employee contributions or company matching contributions to your 401(k) account
and shall not be benefit bearing compensation for purposes of any of the
Company’s qualified plans under ERISA including retirement, pension, savings or
other similar plans, or under any other non-qualified plans.  

 

 

4.

The payment of the consideration described in Paragraph 3 above is expressly
conditioned on your execution and non-revocation of this Agreement and the
General Release.

 

 

5.

In response to any reference inquiries, the Company shall provide your dates of
employment and position title, provided that all such inquiries are directed to
Sherry Morgan, at (918) 743-7575.

 

 

6.

By signing below, you represent and warrant that you: (1) have returned any and
all Company property that may be in your possession, including but not limited
to laptops, thumb drives, disks, keys, pagers, mobile phones, and the like, (2)
have conducted a diligent search for all Company documents which may have come
into your possession or control, including, but not limited to all personal
email accounts and personal media devices such as thumb drives, mobile phones,
mobile phone cards and drives, disks and the like, (3) have, based upon the
search described herein, returned all Company documents to the Company and/or
have arranged with the Company to destroy all copies of Company documents, (4)
have not retained copies of any Company documents, and (5) will agree to hold
all technical and confidential information provided to you by the Company in
confidence and not share it with any third party or competitor of the Company.

 

 

7.

You agree to keep the fact and terms of this Agreement (to include the Exhibits
to this Agreement) confidential, except that you may disclose this Agreement and
its terms to an “Exempt Individual,” which includes: a) your spouse, b) your
attorney for purposes of obtaining legal advice, and c) your accountant or other
financial advisor for purposes of obtaining tax advice.  You shall advise any
Exempt Individual to whom you make such disclosure of the confidentiality
provisions of this Agreement and any disclosure by such Exempt Individual shall
be considered a disclosure by you.  You may disclose this Agreement and its
terms to the Equal Employment Opportunity Commission or any other government
agency, or to a person as required by law.

 

 



--------------------------------------------------------------------------------

 

 

[gbolzszw3zn5000001.jpg]

Philip Houchin

July 31, 2020

Page 3

 

 

 

 

8.

You agree that the Severance Payment by the Company and retention by you of any
installments of the Severance Payment provided under this Agreement are and
shall be contingent, not only on the execution of this Agreement, but also on
your on-going compliance with your obligations under this
Agreement.  Notwithstanding any other provision in this Agreement, the Company
shall have the right to suspend or cease installments, as well as the right to
receive repayment of any installments already provided up to 90% of the total
Severance Payment, if it is ordered by a court of competent jurisdiction that
you have breached any of your obligations under this Agreement.  Should the
Company suspend or cease the installments, this Agreement shall remain in full
force and effect in all of its other terms and conditions.  The Company’s rights
under this Paragraph 8 shall be in addition to any other available rights and
remedies at law or in equity should you breach any such obligations.  In any
action brought by you or the Company to enforce the obligations set out herein,
the prevailing party shall be entitled to collect from the opposing party to
such action such party’s reasonable litigation costs and attorney’s fees and
expenses (including court costs, reasonable fees of accountants and experts, and
other expenses incidental to the litigation).

 

 

9.

Exhibit A - General Release:  As a material component of the consideration given
hereunder, the parties must sign and return the General Release attached hereto
as Exhibit A within the time period set-out in Paragraph 11.  

 

 

10.

By signing below and accepting the consideration set forth in Paragraph 3, you
agree that you will not disclose or divulge any technical and/or confidential
information provided to you by the Company to any third party or competitor of
the Company.  This promise may be enforced by temporary, preliminary and
permanent injunctive relief without necessity of establishing irreparable injury
and without the posting of any bond, in addition to any other remedies the law
may provide.

 

 

11.

You have forty-five (45) days from the date you receive this Agreement and the
General Release to consider whether you want to sign the Agreement and General
Release and to receive severance benefits.  After you sign this Agreement, you
will have seven (7) days to revoke your signature and rescind your agreement (in
which case you will not be entitled to any of the benefits or payments provided
for in this Agreement).   To revoke this Agreement, please provide notice in
writing of your revocation to Mrs. Morgan at the contact information identified
in Paragraph 13 below.  This Agreement will not take effect until the revocation
period has expired without this Agreement having been revoked.  As a result,
until this Agreement becomes irrevocable, the Company shall have no obligation
to make any of the payments or take any of the other actions required by this
Agreement.  If this Agreement is not revoked within the seven (7) day revocation
period, then this Agreement will become fully binding upon the Company and you.

 

 

12.

The parties agree that this Agreement and the General Release together contain
the entire agreement and understanding between us with respect to your
termination of employment, severance benefits, and any and all disputes or
claims that you have, or could have had, against the Company, and supersedes all
other agreements between you and the Company with regard to such topics.  This
Agreement is in addition to any of your obligations to the Company contained in
any other written confidentiality or non-disclosure agreements and if those
exist they are incorporated herein by reference.  This Agreement shall not be
changed unless in writing and signed by both you and an authorized
representative of the Company. This Agreement is to be interpreted and enforced
under the laws of the State of Oklahoma without regard to any conflict of laws
or principles. Nothing in this Agreement or in the General Release is intended
to prevent

 



--------------------------------------------------------------------------------

 

 

[gbolzszw3zn5000001.jpg]

Philip Houchin

July 31, 2020

Page 4

 

 

 

 

or prohibit you from seeking unemployment compensation, state disability
insurance, or workers’ compensation benefits from the appropriate State agency
or from filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission or any government
agency.

 

 

13.

Please return a signed copy of this Agreement and the General Release to Sherry
Morgan, 2431 E. 61st St, Suite 850, Tulsa, OK  74136.  

 

 

14.

By signing below, you acknowledge:

 

 

a.

That you have been and are hereby advised by the Company to consult with an
attorney before signing this Agreement or the General Release;

 

b.

That you have been advised by the Company that you have the right to take up to
forty-five (45) days to sign this Agreement and the General Release and return
it to the Company;

 

c.

That you have seven (7) days to revoke this Agreement and the General Release
after you have signed it; and

 

d.

That you have entered into this Agreement and the General Release voluntarily,
with full knowledge and understanding of its terms and with the full intent to
be bound by the terms and conditions set forth herein.

 

Sincerely,

 

s/ Sherry Morgan

 

 

 


Enclosure

 

AGREED TO:

 

 

 

s/ Philip Houchin

Philip Houchin

 

Dated this 31st day of July, 2020.




 



--------------------------------------------------------------------------------

 

 

[gbolzszw3zn5000001.jpg]

Philip Houchin

July 31, 2020

Page 5

 

 

 

Exhibit A - GENERAL RELEASE

 

In consideration of the mutual promises made by and between Philip Houchin
(“Houchin”) and Mid-Con Energy GP, LLC (on behalf of its predecessors,
successors, affiliates, parent, subsidiaries and partners and each of those
entities’ employees, officers, directors and agents) (collectively, the
“Company”) under that certain Separation Agreement of even date herewith which
this General Release accompanies (“Agreement”), each of Houchin and Company
hereby release and discharge each other from all claims, liabilities, demands,
and causes of action, known or unknown, fixed or contingent, which either party
may have or claim to have against the other either as a result of Houchin’s past
employment with the Company and/or the severance of that relationship and/or
otherwise, and each party hereby waives any and all rights it may have with
respect to any such claims, including but not limited to any claims under the
Mid-Con Energy Partners, LP Change in Control Severance Plan.

With respect to Houchin, this General Release includes, but is not limited to,
claims arising under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal Pay Act, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Rehabilitation Act of 1973, the Americans With Disabilities Act, the Employee
Retirement Income Security Act and the Uniformed Services Employment and
Reemployment Rights Act (all as amended from time to time).  This General
Release also includes, but is not limited to, any rights Houchin may have under
the Older Workers Benefit Protection Act of 1990, the Worker Adjustment and
Retraining Notification Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act, the National
Labor Relations Act and any other federal, state and/or municipal statutes,
orders or regulations pertaining to labor, employment and/or employee
benefits.  This General Release also applies to any claims or rights Houchin may
have based on any legal or equitable restrictions on the Company’s rights not to
continue an employment relationship with its employees, to any and all claims
Houchin may have based on an individual, written employment agreement or any
other express or implied employment contracts, and to any claims Houchin may
have against the Company for fraudulent inducement or misrepresentation,
defamation, wrongful termination or other retaliation claims in connection with
workers’ compensation or alleged “whistleblower” status or on any other basis
whatsoever.

 

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims that either party hereto may have against the
other party which arise after the date of execution of this General
Release.  This General Release also does not have any effect on any claims that
cannot be released as a matter of law.  This General Release will not prevent
Houchin from filing a charge, giving testimony or participating in any
investigation conducted by the Equal Employment Opportunity Commission or any
other government agency.  However, to the fullest extent permitted by law,
Houchin is hereby waiving the right to receive any personal monetary recovery or
other personal relief should the Equal Employment Opportunity Commission (or
other government agency) pursue any class or individual charges in part or
entirely on your behalf.  Finally, this General Release does not have any effect
on any of the Company’s obligations under the Separation Agreement.

 

[Signature Page(s) Follow]

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

[gbolzszw3zn5000001.jpg]

Philip Houchin

July 31, 2020

Page 6

 

 

 

This General Release is dated this 31st day of July, 2020.

 

Mid-Con Energy Partners, LP

 

By: Mid-Con Energy GP, LLC

 

 

By: s/ Sherry Morgan                              

       Sherry Morgan, Authorized Signatory

 

 

 

s/ Philip Houchin

Philip Houchin

 

